 Case 2:19-cv-00168-JAD-DJA Document 108
                                     102 Filed 04/30/21
                                               04/29/21 Page 1 of 3
                                                                  5




 1   PETER S. CHRISTIANSEN, ESQ.
     Nevada Bar No. 005254
 2   pete@christiansenlaw.com
     KENDELEE L. WORKS, ESQ.
 3   Nevada Bar No. 9611
     kworks@christiansenlaw.com
 4   KEELY A. PERDUE, ESQ.
     Nevada Bar No. 13931
 5   keely@christiansenlaw.com
     CHRISTIANSEN TRIAL LAWYERS
 6   710 S. 7th Street
     Las Vegas, Nevada 89101
 7   Telephone:      (702) 240-7979
     Facsimile:      (866) 412-6992
 8   Attorneys for Defendant Cristiano Ronaldo
 9                               UNITED STATES DISTRICT COURT
10                                          DISTRICT OF NEVADA
11
       KATHRYN MAYORGA,
12                                                        Case No. 2:19-cv-00168-JAD-DJA
                               Plaintiff,
13
       vs.                                                      STIPULATION AND ORDER
14                                                              REGARDING DEPOSITIONS
       CRISTIANO RONALDO,
15
                               Defendant.
16
17           Plaintiff, Kathryn Mayorga, by and through her attorneys, Stovall & Associates,
18   Defendant, Cristiano Ronaldo, by and through his attorneys, Christiansen Trial Lawyers,
19   (collectively referred to as the “PARTIES”) and deponents Joseph Bongiovi, Kathy Bongiovi and
20   Bongiovi Dispute Resolutions (collectively referred to as “BONGIOVI”) by and through their
21   attorneys, Pyatt Silvestri, enter into the following stipulation and order:
22
             WHEREAS the PARTIES participated in a mediation, with BONGIOVI acting as the
23
     Mediator (the “Mediation”), on January 12, 2010, and
24
             WHEREAS the PARTIES wish to take depositions of Joe Bongiovi, Kathy Bongiovi and
25
     Bongiovi Dispute Resolutions, and
26
             WHEREAS NRS 48.109 states that proceedings of a mediation are to be regarded as
27
     settlement negotiations and that no admission, representation or statement made during the
28
 Case 2:19-cv-00168-JAD-DJA Document 108
                                     102 Filed 04/30/21
                                               04/29/21 Page 2 of 3
                                                                  5




 1   session, not otherwise discoverable or obtainable, is admissible as evidence or subject to
 2   discovery, and that a mediator is not subject to civil process, and
 3           WHEREAS the PARTIES and BONGIOVI are willing to waive any privilege or
 4   confidentiality, as might be contemplated by NRS 48.109, related to the Mediation,
 5   It is hereby agreed and stipulated to:
 6
             1.      The PARTIES waive any confidentiality concerning the mediation.
 7
             2.      The PARTIES will provide BONGIOVI’s counsel, James P.C. Silvestri, with
 8
     copies of any documents that are intended to be used at the depositions at least one week prior to
 9
     the depositions.
10
             3.      If any documents provided by the PARTIES are subject to any protective or
11
     confidentiality Order, BONGIOVI and his counsel agree to abide by such Order just as the
12
     PARTIES are required to do.
13
             4.      At least one week prior to the depositions, BONGIOVI will provide to the
14
15   PARTIES any documents still within BONGIOVI’s possession related to the Mediation.

16           5.      BONGIOVI waives any right to claim privilege or confidentiality related to NRS

17   48.109.

18           6.      The PARTIES expressly release BONGIOVI from any and all claims related to or

19   arising in any way from the Mediation and grant BONGIOVI immunity from all claims, lawsuits,
20   actions, legal or otherwise, related to or arising from the Mediation or from any involvement that
21   BONGIOVI had related to any dispute between the Parties, more fully described by the pleadings
22   filed herein.
23   ///
24   ///
25
     ///
26
     ///
27
     ///
28


                                                      2
 Case 2:19-cv-00168-JAD-DJA Document 108
                                     102 Filed 04/30/21
                                               04/29/21 Page 3 of 3
                                                                  5




 1          7.     The depositions will be conducted via Zoom or similar format. The depositions
 2   will be scheduled as follows: Kathy Bongiovi on May 11, 2021 at 3:00 p.m. (PDT); and Joseph
 3   Bongiovi on May 12, 2021 at 9:00 a.m. (PDT).
 4          Respectfully Submitted this 29th day of April, 2021.
 5
      CHRISTIANSEN TRIAL LAWYERS                        STOVALL & ASSOCIATES
 6
 7
         /s/ Keely A. Perdue, Esq.                         /s/ Leslie M. Stovall, Esq.
 8    PETER S. CHRISTIANSEN, ESQ.                       LESLIE MARK STOVALL, ESQ.
      Nevada Bar No. 5254                               Nevada Bar No. 2566
 9    KENDELEE L. WORKS, ESQ.                           ROSS MOYNIHAN, ESQ.
      Nevada Bar No. 9611                               Nevada Bar No. 11848
10
      KEELY A. PERDUE, ESQ.                             LARISSA DROHOBYCZER
11    Nevada Bar No. 13931                              Nevada Bar No. 12316
      710 S. 7th Street                                 2301 Palomino Lane
12    Las Vegas, Nevada 89101                           Las Vegas, Nevada 89107
      Attorneys for Defendant Cristiano Ronaldo         Attorneys for Plaintiff Kathryn Mayorga
13
14
      PYATT SILVESTRI
15
         /s/ James P.C. Silvestri, Esq.
16    JAMES P.C. SILVESTRI, ESQ.
      Nevada Bar No. 3603
17    701 Bridger Avenue, Suite 600
18    Las Vegas, NV 89101
      Attorneys for Deponents,
19    Joseph Bongiovi, Kathy Bongiovi,
      and Bongiovi Dispute Resolutions
20
21                                             ORDER
22                 IT IS SO ORDERED.
23
            DATED this 30th       day of April, 2021.
24
25
26                                                U. S. MAGISTRATE JUDGE
27
28


                                                    3
